DENECKE, J.,
specially concurring.
This is a perplexing case. I reach the same result as the majority, but by different reasoning.
The plaintiff’s suit is grounded upon the proposition that the rights acquired by the defendant under the contract with his father are community property. The plaintiff assumes this because at the time the contract was entered into the parties were residents of California, a community property state. The law of California and other community property states is that property acquired during coverture, with excep*429tions not applicable, is community property. 1 de Funiak, Principles of Community Property, 158, § 66 (1943).
As a general rule, whether or not personal property acquired during coverture is community property is decided by the law of the parties’ domicile at the time the property is acquired. McKay, Community Property (2d ed), 440, § 648. However, if the parties’ domicile at the time of the acquisition of the property has no lasting or special significance to the property or its acquisition there is no reason to apply the law of domicile. That I believe is the situation in the instant case.
The parties did live in California when the contract was entered into; however, the initial performance required under the contract was moving from California and establishing domicile in Oregon. I agree with the majority that the contract also required the defendant to assist in the management of his father’s business in Oregon and required the defendant and his family to have frequent social contact with his father in Oregon. It would seem to be barren reasoning to hold that because the parties lived in California at the moment the contract was entered into California law would determine the status of property rights arising from a contract. Once this contract was entered into California had little or no interest in these parties or their contract rights.
In my opinion, the law of Oregon applies and any right the defendant secured under the contract with his father was separate property.
Not completely in point, but closely analogous is this statement from 1 de Funiak, Principles of Community Property, supra, at 246-247, § 91:
* * In the unusual event of movable property being acquired while the spouses are en route *430from the place of the celebration of the marriage to the intended new domicile, the law of the new domicile should be applied to determine the nature of the spouses’ interests in the property, not only because if any contract at all is to be implied between the spouses as to what law shall govern their rights it must be the law of their intended domicile, but also because movable property, according to the Spanish principles in such a case, belonged not to the place where it was temporarily but to the place whither it was to be taken and should be dealt with according to the laws of that place. * * *”
Fooshe v. Commissioner of Internal Revenue, 132 F2d 686 (9th Cir 1942), is closer in point. The petitioner was employed in Missouri by an insurance company. He was married. The company entered into a contract with him in Missouri, hiring him as a manager in California. Plaintiff moved to California and on his federal tax return divided with his wife his income received in California as community property. The government claimed it was separate property. The court said:
“The Commissioner contends the law of California so regards the money acquired by the performance in California of the conditions or covenants of a contract executed in a separate property state. We do not agree. * * ®” 132 F2d at 687.